The defendants, in this action for damages as a result of personal injuries, seek to have the plaintiff examined by a neurological surgeon. The plaintiff objects to this request on the grounds that he has previously been examined by an orthopedic surgeon for the defendant on April 24, 1984.
Surely, the court has discretion to order another examination. Section 52-178a of the General Statutes provides that the court or judge "may order the plaintiff to submit to a physical examination by one or more physicians or surgeons." Nevertheless, this discretion should be sparingly exercised. Subjecting a person to a physical exam by a physician certainly is an invasion of the person's personal privacy and should not be treated lightly by the court. Such an order for physical examination should only be granted upon the defendant's showing "good cause." Practice Book § 229.
Here, the defendants argue that, although the plaintiff was examined by their orthopedic surgeon, they *Page 266 
now require such an examination by a neurological surgeon because the plaintiff also had both orthopedic and neurosurgeons treating him. The plaintiff was, however, examined by the neurological surgeon only after a referral was made by the orthopedic surgeon to confirm his diagnosis.
In this case the defendants' orthopedic surgeon did not request such an examination by a neurological surgeon. He had no problem finding a "cervical radiculopathy, left C5-6 secondary to whiplash type injury" and that this would "constitute 20% permanent partial disability of the whole body." The defendants' orthopedic surgeon never indicated he needed another physician to confirm his diagnosis. It may be that the defendants do not like the results of the examination by the doctor of their choice, but that would not justify the court to order another examination.
   Since there were insufficient reasons advanced by the defendants in this case, their request for another physical examination is denied.